DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timmons et al. (US 4,022,211).
With reference to claim 1, Timmons et al. (hereinafter “Timmons”) discloses an absorbent article (figure 5), having a longitudinal axis and a transverse axis generally parallel to the longitudinal axis (see figures), and a circumferential edge (see annotated figure 5 below), 

the absorbent article further comprising: 
a body contacting surface comprising a body contacting layer (col. 2, lines 60-63); 
a garment contacting surface comprising a garment contacting layer (14), wherein the garment contacting layer comprises a plurality of graphic elements (figure 5), wherein at least a portion of the plurality of graphic elements are truncated at the circumferential edge (see annotated figure 5); and 
an absorbent core (12) disposed between the body contacting surface and the garment contacting surface (col. 2, lines 53-63), 
the absorbent core comprising a pair of core longitudinal side edges as shown in figure 1.
With reference to claims 5 and 6, Timmons discloses the wherein the body contacting layer as a carded (cl. 6) nonwoven as set forth in col. 2, lines 60-63.

[AltContent: textbox (truncated graphic)][AltContent: arrow][AltContent: textbox (truncated graphic)][AltContent: arrow][AltContent: textbox (circumferential edge)][AltContent: arrow]
    PNG
    media_image1.png
    624
    882
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons et al. (US 4,022,211) and further in view of WO 91/19474.
With reference to claim 2, Timmons teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Timmons and claim 2 is the explicit recitation that the  plurality of graphic elements is visible through the body contacting surface outboard of the absorbent core longitudinal side edges.
WO 91/19471 (hereinafter “Osborn”) teaches an analogous absorbent article wherein the plurality of graphic elements is visible through the body contacting surface as set forth on page 15, lines 20-21 and as shown in figure 7. 	
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Timmons with the visibility of the graphic elements as taught by Osborn in order to alert a wearer or caregiver to the potential failing of the article as taught by Osborn on page 1, lines 5-8. 
With respect to claim 3, Timmons modified teaches the invention substantially as claimed as set forth in the rejection of claim 2.
The difference between Timmons modified and claim 2 is the explicit recitation that the first layer is hydrophilic. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Timmons modified with a hydrophilic first layer because Osborn teaches treating the first layer with a surfactant (i.e., increasing hydrophilicity) in order to enhance liquid penetration as set forth on page 8, lines 13-15.
With reference to claim 4, Timmons teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Timmons and claim 4 is the explicit recitation that the  body contacting layer comprises an apertured film.
Osborn teaches an analogous absorbent article wherein the body contacting layer comprises an apertured film as set forth on page 8, lines 7-8.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the body contacting layer of Timmons with apertures as taught by Osborn in order to permit deposited liquids to pass through as taught by Osborn on page 8, lines 5-7. 
 With reference to claims 7 and 8, Timmons teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Timmons and claims 7 and 8 is the explicit recitation that the  body contacting layer comprises a first layer and a second layer.
Osborn teaches an analogous absorbent article wherein the body contacting layer includes first, film (cl.8) layer (page 8, lines 7-8) and a second, nonwoven (cl. 8) layer as set forth on page 14, line 25. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the body contacting layer of Timmons with a second layer as taught by Osborn in order to increase the total capacity of the article as taught by Osborn on page 14, lines 25-26. 
With reference to claims 9 and 11, Timmons discloses the wherein the body contacting layer as a carded nonwoven as set forth in col. 2, lines 60-63.
With reference to claim 10, Timmons teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Timmons and claim 10 is the explicit recitation that the  first and second layers comprise a nonwoven material.
Osborn teaches an analogous absorbent article wherein the first and second layers comprise a nonwoven material as set forth on page 8, lines 7-8 and on  page 14, line 25, respectively.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the body contacting layer of Timmons with nonwoven materials as taught by Osborn in order to increase the total capacity of the article as taught by Osborn on page 14, lines 25-26. 
With reference to claim 12, Timmons teaches the invention substantially as claimed as set forth in the rejection of claim 1.
It is noted that Timmons anticipates the use of sanitary napkins in col. 6, lines 1-14.
The difference between Timmons and claim 12 is the explicit recitation that side flaps are included.
Osborn teaches an analogous absorbent article that includes side flaps (28) as set forth in figure 3.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Timmons with side flaps as taught by Osborn in order reduce the occurrence of undesirable leakage as taught by Osborn on page 2, lines 3-15.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,020,288. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of the instant application are anticipated by claims 1-19 of U.S. Patent No. 11,020,288.
All the limitations of claim 1 of the Application can be found in claim 1 of the Patent. The difference lies in the fact that the copending claims are a “species” of the “generic” invention of claim 1 of the Application. It has been held that the “generic” invention is “anticipated” by the “species”.  Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent.
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 11,020,288.
The limitations of claim 2 of the instant application can be found in claim 3 of U.S. Patent No. 11,020,288. 
The limitations of claim 3 of the instant application can be found in claim 5 of U.S. Patent No. 11,020,288.
 The limitations of claim 4 of the instant application can be found in claim 8 of U.S. Patent No. 11,020,288.
The limitations of claim 5 of the instant application can be found in claim 8 of U.S. Patent No. 11,020,288. 
The limitations of claim 6 of the instant application can be found in claim 9 of U.S. Patent No. 11,020,288. 
The limitations of claim 7 of the instant application can be found in claim 1 of U.S. Patent No. 11,020,288. 
The limitations of claim 8 of the instant application can be found in claim 8 of U.S. Patent No. 11,020,288.	
The limitations of claim 9 of the instant application can be found in claim 9 of U.S. Patent No. 11,020,288.
The limitations of claim 10 of the instant application can be found in claim 10 of U.S. Patent No. 11,020,288.
The limitations of claim 11 of the instant application can be found in claim 11 of U.S. Patent No. 11,020,288.
The limitations of claim 12 of the instant application can be found in claim 1 of U.S. Patent No. 11,020,288.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,245,191. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of the instant application are anticipated by claims 1-19 of U.S. Patent No. 10,245,191.
All the limitations of claim 1 of the Application can be found in claim 1 of the Patent. The difference lies in the fact that the copending claims are a “species” of the “generic” invention of claim 1 of the Application. It has been held that the “generic” invention is “anticipated” by the “species”.  Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent.
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 10,245,191.
The limitations of claim 2 of the instant application can be found in claim 4 of U.S. Patent No. 10,245,191. 
The limitations of claim 4 of the instant application can be found in claim 1 of U.S. Patent No. 10,245,191.
The limitations of claim 5 of the instant application can be found in claim 15 of U.S. Patent No. 10,245,191. 
The limitations of claim 12 of the instant application can be found in claim 1 of U.S. Patent No. 10,245,191.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781